Dismissed and
Memorandum Opinion filed April 19, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00516-CV
____________
 
DENVER RAY LENNOX, Appellant
 
V.
 
JACK LENNOX, SR., Appellee
 

 
On Appeal from County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 961075
 
 
 

MEMORANDUM 
OPINION
            This is an appeal from a judgment signed May 24, 2010.  The
clerk’s record was filed September 9, 2010.  No brief was filed.
            On February 24, 2011, this court issued an order stating that
unless appellant submitted a brief, together with a motion reasonably
explaining why the brief was late, on or before March 24, 2011, the court would
dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant filed no
response.  Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Anderson, Brown, and Christopher.